Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:

Group I, claims 1-11, drawn to a method to ameliorate the toxicity to normal tissue in a subject resulting rom administering to said subject a first and second chemotherapeutic agent in a protocol for combination therapy against a solid tumor employing said first and second agent, which method comprises: administering the first agent as an agent-releasing conjugate to a flexible carrier wherein the carrier is a nanoparticle or a macromolecule each with a hydrodynamic radius of 5-50 nm which conjugate exhibits enhanced permeability and retention in solid tumors so as to concentrate said conjugate in the tumor and wherein the rate of release from the tumor of the conjugate and first agent released from the conjugate is substantially slower than the rate of clearance of the conjugate and released agent from the systemic circulation of the subject; allowing a time period for clearance of the conjugate and released 
Group II, claims 12-21, drawn to a method to minimize the toxic effects on normal tissue of a subject of a first and second chemotherapeutic agent used in combination to treat a solid tumor in said subject which method comprises administering said second agent simultaneously with said first agent, said first agent being int eh form of a conjugate to a flexible carrier, wherein said conjugate exhibits permeability and retention and effects conconcentration of said conjugate in said tumor, wherein the carrier is a nanoparticle or macromolecule with a hydrodynamic radius of 5-50 nm.
Group III, claims 22-23 and 26, drawn to an imaging agent of the formula (I).
Group IV, claim 24, drawn to a method to monitor accumulation of the imaging agent of formula (I) in a tumor which method comprises administering said imaging agent and detecting the location of said imaging agent by PET.
Group V, claim 25, drawn to a method to assess the pharmockinetics of a conjugate of a drug and its accumulation in tumor which method comprises matching the size and shape of the conjugate of said drug to the size and shape of the imaging agent of formula (I), administering said imaging agent to a subject bearing a tumor and monitoring the accumulation of the said agent in the tumor by PET.
Group VI, claims 27-29, drawn to a method to identify a subject having an undesirable tissue mass likely to benefit from treatment with a drug modified to exhibit the EPR effect, which comprises administering the imaging agent of formula (I) to a candidate subject; and monitoring the distribution of the imaging agent in the subject, whereby the subject that 
Group VII, claims 30-32, drawn to a hybrid conjugate for treatment and imaging of solid tumors which conjugate comprises a flexible carrier wherein the carrier is a nanoparticle or macromolecule each with a hydrodynamic radius of 5-50 nm which conjugate exhibits enhanced permeability and retention in solid tumors so as to concentrate and conjugate in the tumor and wherein said carrier is releasably coupled to a therapeutic agent and also coupled to an imaging agent.
Group VIII, claim 33, drawn to a method to correlate imaging and treatment of a solid tumor which method comprises administering to a solid tumor-bearing subject a hybrid conjugate and monitoring the accumulation of said conjugate in the tumor and monitoring the volume of said tumor.


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  The common technical feature of the above groups is a drug or drugs modified to exhibit an EPR effect.  This element cannot be a special technical feature under PCT Rule 13.2 because it is not novel.  WO 2013/132485 discloses a drug or drugs in the form of a conjugate to a flexible carrier which exhibits an enhanced EPR effect (page 7, lines 12-31; page 11, lines 1-4). 
Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


November 15, 2021